Title: Thomas Jefferson to Francis W. Gilmer, 28 February 1816
From: Jefferson, Thomas
To: Gilmer, Francis Walker


          
            Dear Sir
            Monticello Feb. 28. 16.
          
          I am sorry it is not in my power to furnish you any documents on the subject of the Louisiana boundary. all these went with my library. soon after the acquisition of that country, I investigated it’s history & boundaries minutely, made out a Chronological series of it’s historical events, and formed a memoir establishing it’s boundaries from Perdido to the Rio Bravo. these were sent to our Commrs at Madrid who had that negotiation in hand, but copies remain in the Secy of State’s office. afterwards there was found in possession of the family of the late Govr Messier an original MS. history of the settlemt of that country from 1699. to 1723. written by Bernard de la Harpe in the form of almost a daily journal, he being on the spot. this contained much interesting matter. it proved the constant claim of France to the Bravo, and that the settlements of the Spaniards at Nacogdoches, Adaïs, Assinaÿs, Natchitoches, were corruptly contrived between M. St Denys an agent of Crozat the merchant & patentee, and a Spanish priest. Crozat’s object was commerce alone, and chiefly contraband with Mexico, and these were contrived as smuggling posts: and before the expiration of his patent and return of the govmt to the crown, they had become established firmly. this MS. is in the Secy of State’s office. in the Virginia Argus of about a month ago was an excellent Chronological statement, which appeared so much like an extract from mine & from La Harpe’s MS. that I almost suspected it came from some one in the Secy of State’s office. it had few omissions & no errors. you may safely trust it. Cooper will make the most of his materials; but they must be very scanty.
          
            Your’s affectionately
            Th: Jefferson
          
        